Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 23 February 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            My dear General
                            Pompton February the 23d 1781
                        
                        Your letter of yesterday is just Come to Hand, and its Contents shall Be ponctually obei’d—the Addition of a
                            Pennsylvania detachement would Be very Advantageous, and I will try to get it under the Circumstances and in the way which
                            you have pointed out—I Had already writen to the Commanding officer of the jersay troops Respecting the detachment, and to
                            Colonel dayton to Request Intelligences—Your letters to Both will Be sent either this evening or to morrow Very early—In
                            this late Case I shall myself Be the Bearer as I intend to set off at Sun Rise for Morristown.
                        The detachement had a great trouble to Cross the ferry and made afterwards a long march though Bad Roads—They
                            Halted last night within eight miles of the Yellow House, and Came up to it this morning—But the Rain was so hard, and the
                            Road was so Bad that I Have Halted them at this place (the Hutts Being thre miles out of the way) where they are getting
                            provisions, And where the waggons are collected—to morrow they will sett off and the day after arrive at the Hutts in
                            Morristown—I Have sent Back an officer per Bataillon with orders to get some more Baggage for the officers who Came
                            totally unprovided, and to Have it Carried in two impressed waggons to Morristown where I will leave them orders for theyr
                            junction with us—inclosed I send to your Excellency the Return of the wanting Cloathes which Have been Carefully examined
                            by Clel Smith (the jersay troops excepted) and which it would Be very important to forward as soon as possible.
                        to morrow Morning I will set off for Morristown, there make proper Arrangements for the Reception of the
                            troops, the jonction of the jersay detachement and such precautions as will deceive as much as possible the ennemy—I will
                            also write to Clel pickering, and when every thing will Be settled set off myself for Philadelphia.
                        Mr de Castaing Aide de Camp to Gnl du Portail is Arrived Here last Night and Brought me dispatches from
                            france Arrived By the Ariel under Command of Paul jones—My letters are of An old date excepted one from doctor Franklin
                            which I Have the Honor to inclose—Chevalier de La Luzerne writes me word that his dispatches are also of an old date and
                            say Nothing—I am told there are some more for me at philadelphia But they Certainly are of a private nature—My only letter
                            from Count de Vergennes is a quadruplicate of the 3d of june—Mr de Sartine writes an answer to my letter from Boston
                            Relating to some Recommendations in favor of the officers of the frigate Hermione—perhaps Mr de Rochambeau will Be Happier
                            than the Chevalier and myself or will Have letters for us—We cannot fail to Receive soon Answers to our letters By the
                            Amazone.
                        How disappointed I Have Been in Hearing that the Ariel Brought No Cloathing your Excellency will easely
                            Conceive—This Circumstance would Nevertheless, be in favor of what Paul jones gives as His opinion wiz. that Mr de La
                            touche treville is Coming here with 11 ships of the Line and 8000 men—He also thinks that Count d’estaing is gone with 22
                            ships of the Line to the West Indias—Mr de Castaing will Beg your permission to Bring the dispatches to Count de
                            Rochambeau.
                        Chance or a design of the Ennemy has thrown in my way a man who gives a very Bad account of Himself—He left
                            Newyork the day before yesterday and I was going to put Him under guard—But I made him previously some questions that
                            might mislead Him respecting my projects—in the Course of His examination He said that Colonel Robertson was going with
                            500 men to Reinforce Arnold.
                        I then Asked How Many ships of the line the Ennemy Had in Newyork—He said five under Admiral greaves—I
                            asked if He Heard of the gale of wind that Had disabled the British ships—He Answered—No. Upon my asking the Names of
                            these five ships He Could only make out three—The Iras who He says Had Been upon a cruize
                            towards Charleston But Has already Been five weeks in New york—The Bumont of 50, and the
                            Ledrout French india man of 50 also—this last is not Considered, I think as a ship fit for any action, and must Be out
                            of the question—I ask’d if the Hospital ship was there—He said yes But unfit for action.
                        My Confidence in this man is But small, and He was not even Consistent in what he said since He Had so much
                            exagerated His first accounts—I don’t even like the History He gives of Himself—But thought the matter too important not
                            to Have Him sent to Head Quarters to which Mr de Castaing will Conduct him immediately—If my informations at Morristown
                            Corroborate this Account, I shall Be able to forward it to Philadelphia and from thence to the Commander of the French
                            ships with less uncertainty.
                        Supposing the account to Be true it would make the British force about equal to ours, and the Naval
                            Commanders at Chesapeak Bay and Rhode island ought to know it that they may govern themselves accordingly—The Iras whom (By the way) I did not Hear of Before this time, and the 50 if existant would Be
                            superior to the French 64 and the frigats—But Having never Heard of that ship, and as the Iris
                                Frigat may Be mistaken for a ship of the Line By that man, I do not Credit an account which you would Have got
                            Heretofore. With every sentiment of Respect and the most tender attachement I Have the Honor to be dear general Your most
                            Humble Servant and affectionate friend
                        
                            Lafayette
                        
                        
                            Will your Excellency please to present my Respects to Mrs Washington, Mrs Hamilton, and Compliments to
                                the family.
                        

                    